
	
		II
		112th CONGRESS
		2d Session
		S. 2149
		IN THE SENATE OF THE UNITED STATES
		
			March 1, 2012
			Mr. Merkley (for
			 himself, Mr. Brown of Ohio,
			 Mr. Durbin, Mr.
			 Menendez, Mr. Schumer, and
			 Mr. Harkin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To exclude from consumer credit reports medical debt that
		  has been in collection and has been fully paid or settled, and for other
		  purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Medical Debt Responsibility Act of
			 2012.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)medical debt is
			 unique, and Americans do not choose when accidents happen or when illness
			 strikes;
				(2)medical debt
			 collection issues affect both insured and uninsured consumers;
				(3)according to
			 credit evaluators, medical debt collections are more likely to be in dispute,
			 inconsistently reported, and of questionable value in predicting future payment
			 performance because it is atypical and nonpredictive;
				(4)nevertheless,
			 medical debt that has been completely paid off or settled can significantly
			 damage the credit score of a consumer for years;
				(5)as a result,
			 consumers may be denied credit or pay higher interest rates when buying a home
			 or obtaining a credit card;
				(6)healthcare
			 providers are increasingly turning to outside collection agencies to help
			 secure payment from patients, coming at the expense of the consumer, because
			 medical debts are not typically reported unless they become assigned to
			 collections;
				(7)in fact, medical
			 bills account for more than half of all non-credit related collection actions
			 reported to consumer credit reporting agencies;
				(8)the issue of
			 medical debt affects millions of consumers;
				(9)according to the
			 Commonwealth Fund, medical bill problems or accrued medical debt affects
			 roughly 73,000,000 working-age adults in America; and
				(10)in 2010,
			 30,000,000 working-age American adults were contacted by a collection agency
			 for unpaid medical bills.
				(b)PurposeIt
			 is the purpose of this Act to exclude from consumer credit reports medical debt
			 that had been characterized as debt in collection for credit reporting purposes
			 and has been fully paid or settled.
			3.Amendments to
			 fair credit reporting Act
			(a)Medical debt
			 definedSection 603 of the Fair Credit Reporting Act (15 U.S.C.
			 1681a) is amended by adding at the end the following:
				
					(z)Medical
				debtThe term medical debt means a debt described in
				section
				604(g)(1)(C).
					.
			(b)Exclusion for
			 paid or settled medical debtSection 605(a) of the Fair Credit
			 Reporting Act (15 U.S.C. 1681c(a)) is amended by adding at the end the
			 following:
				
					(7)Any information
				related to a fully paid or settled medical debt that had been characterized as
				delinquent, charged off, or in collection which, from the date of payment or
				settlement, antedates the report by more than 45
				days.
					.
			
